DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-3, 6-8 and 10 are pending. Claims 1, 2, 6, 7 and 8 are currently amended. Claims 1 and 6 have been amended to incorporate the limitations of dependent claims 4, 5 and 9 respectively along with other limitations to bring the claims into condition for allowance. It appears that no new matter has been entered. The amendments to the claims have overcome the 35 USC 112 first and second paragraphs and accordingly those rejections are withdrawn. The amendments have also overcome the rejections to the Claims under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cortequisse (US 2016/0258297); and accordingly those rejections are withdrawn. 
	Claims 1-3, 6-8 and 10 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “forming an inner platform and an outer platform during overmolding of the organic matrix on the metal reinforcement” in combination with the other limitations set forth in the independent claims; and while Cortequsse arguably in view of for example Pautard (US 2016/0167269) would teach the combination of injection molding of upper and lower platform flanges of a vane/blade and overmolding a metal tip with the fiber matrix, considering the lack of teaching of the forming and/or being made step/part of the inner and outer platforms overmolding the organic matrix on the metal reinforcement of the inner and outer 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/Matthew W Jellett/Primary Examiner, Art Unit 3753